                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           NORTHERN DISTRICT OF ILLINOIS
                                 WESTERN DIVISION

The Construction Industry Retirement            )
Fund of Rockford, Illinois, et al.,             )
                                                )
       Plaintiff,                               )   Case No. 18 C 50272
                                                )
 vs.                                            )
                                                )
S & S Flooring Installation, LLC                )   Judge Philip G. Reinhard
                                                )
       Defendant.                               )

                                            ORDER

        On November 27, 2018, Magistrate Judge Johnston entered a report and recommendation
[23] that plaintiffs’ motion [16] for default judgment be granted and that judgment be entered in
the sum of $26,165.52. No objection has been filed. The court has reviewed the record and
accepts the report and recommendation. Judgment is entered in favor of plaintiffs and against
defendant S & S Flooring Installation, LLC in the sum of $26,165.52 consisting of $23,243.52 in
unpaid contributions, liquidated damages, and audit costs and $2,922.00 in attorneys fees and
costs all as provided in the applicable agreements and as more fully set out in the report and
recommendation [23]. Case terminated.

Date: 1/03/2019                             ENTER:


                                            _____________________________________
                                                  United States District Court Judge



                                                                   Electronic Notices. (LC)
